DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	The prior art EP2360470 (already of record in the IDS filed on 9/13/17) teaches tocopherol in concentrations up to 1% mass in [76-87].  Assuming 100g of total gel from the primary reference Sun, and 1wt% tocopherol added from the EP2360470 reference, then there would be 1 wt% (1 gram) of tocopherol and the oligomer would take up about 97.3wt% or 97.3 g. With a density of 1.08 g/mL, then there would be .09009 L of oligomer, and 1 g of tocopherol at a MW of 430.7 results in .00232 mol of tocopherol.  Assuming that the oligomer volume is the majority of the volume present, then .00232mol/.09009L results in about .02575 M or 25.7mM of tocopherol, which is below the claimed range.


	
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed. The reasons for allowance is laid forth in the previous notice of allowance mailed by the office.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798